measure. The '&t does not exempt euoh produots from ite opera-
tioa. BatiorkalYertillsrr Ara’n., Ino., v. Bradley, at sl., 57
s. ct. 748'~302 u, 8. 178, 81 I..red.990, sfrirmlng,D. CL, LB
F. supp. 24%
                Your aa+     uint lnqalry in regard to Senate Bill Ho.
5, Aots of the 48th & glslaturr, reads 88 followsr
                "The InsaotloideAot, the aam bslng Senate
           Bill Ro. 5, Aots o? the Reguler Session of the Forty-
           Eighth Lagfslature,among other things provides for
           the pagaclntoi an Annual RegistrationWe of $25.00
           for eaoh bran4 of Insoatioide,,prqld44 that no) $101~
           than $lQO.OO \rballbe oallratedfrom anyona person,
           or firm ‘regist&.n& their brands of Inssatlolde.
                *This Dspartaentholds to the opinion thst this
           fee being an ,annualree would be oolleotablefor tlr-
           oal rear an&~   muat 3lat 1943, then alao payable
                                lat 1943.
           again afier f%pteunbrr




AF’PROVJID ,liAY
               28,    1943
Grover Sellsrs
FIRST ASS~TMT
ATToRwm cmlaRAL




                                                          ,jr